Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the yarn" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "yarn" in line 2.  There is insufficient antecedent basis for this limitation in the claim
Claim 8 recites the limitation "yarn" in line 2.  There is insufficient antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zoe et al. (Ultrasound-assisted Synthesis of CuO Nanostructures Templated by Cotton Fibers", Materials Research Bulletin, 47, 2012, pp. 3135-3140].
Regarding claims 1-9, 11-15 and 21, Zou et al. teach an impregnated natural fiber comprising a cuticle and an interior lumen with the cuticle circumscribing the interior lumen. The insoluble particulates are copper oxide that possess a preselected property embedded in the fiber. Zou et al. is silent regarding the claimed amount of particulates after bleaching and optical whitening. However, Zou et al. teach impregnation of cotton fibers with copper oxide within the lumen an on the cuticle and given it would have been obvious to one of ordinary skill in the art at the time of the invention to vary the amount of copper oxide in the cotton fiber in order to affect the desired property and therefore the claimed properties are necessarily inherent to the fiber of Zou et al. The embedded particulates impart their preselected property to the fiber when embedded therein. 
Regarding claim 10, Zou et al. are silent regarding the claimed particle size. However, Zou et al. teach varying the particle size by changing variable such as concentration. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed particle size through routine experimentation in order to affect properties. 
Regarding claims 16-17, Zou et al. cite the Handbook of Fiber Chemistry, Cotton Fiber Chemistry and Technology by Manechem, 2007 which teaches spun yarns and articles from such. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the fiber in a spun yarn or in an article as claimed as is known in the art.
Regarding claims 22-23, Zou et al. are silent regarding the claimed process. Although Zou et al. does not disclose the claimed process, it is noted that “[E]ven though In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that Zou et al. meets the requirements of the claimed article, Zou et al. clearly meet the requirements of present claims fiber.
Claims 1-11, 16-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kling (“Stiffening of Cellulose Fibers-A Comparison Between Crosslinking the Fiber Wall and Lumen Loading”, Mattias Kling, Lulea University of Technology, June 2001).
Regarding claims 1-9, 11 and 21,
Kling is silent regarding the claimed amount of particulates after bleaching and optical whitening. However, Kling teach impregnation of cotton fibers with titanium oxide within the lumen an on the cuticle and given it would have been obvious to one of ordinary skill in the art at the time of the invention to vary the amount of titanium oxide in the cotton fiber in order to affect the desired property and therefore the claimed properties are necessarily inherent to the fiber of Kling.

Regarding claim 10, Kling teaches particle size of 0.27 micrometers.

Regarding claim 16, Kling teaches fabrics and thus teaches yarn. 

Regarding claim 17, Kling is silent regarding the claimed specific articles, but Kling teaches use in a fabric and the claimed article would have been obvious to one of ordinary skill in the art for items requiring strength. 

Regarding claims 22-23, Kling is silent regarding the claimed process. Although Kling does not disclose the claimed process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed (process) and given that Kling meets the requirements of the claimed article, Kling clearly meet the requirements of present claims fiber.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Shawn Mckinnon/Examiner, Art Unit 1789